Citation Nr: 0534849	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a chronic acquired 
skin disorder claimed as benign skin growths to include as 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

The current appeal arose from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in part, denied 
entitlement to service connection for PTSD, pes planus, and 
benign skin growths.

In May 2004, the Board remanded this case to the RO for 
additional development.  It has been returned to the Board 
for review.  


FINDINGS OF FACT

1.  Flat feet preexisted the appellant's service as 
demonstrated by diagnosis on examination when accepted for 
service.

2.  The pre service flat feet did not increase in severity 
during active service.

3.  Skin disorders were first manifested many years after 
service and are not related to inservice exposure to Agent 
Orange or to military service.

4.  The veteran did not engage in combat with the enemy 
during his period of military service.

5.  The record does not contain credible supporting evidence 
of the occurrence of the claimed combat stressors.

6.  The claimed non-combat stressors are not considered 
sufficient to support a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Flat feet clearly and unmistakably preexisted the 
appellant's entry into service and were not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.304, 3.306, 4.57 (2005).

2.  A skin disorder was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2005).

3.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2004, June 2004, February 2005 and March 2005.  The content 
of the notice in March 2005, in particular, fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Additionally, a supplemental statement of the case in April 
2005 readjudicated the claims reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  He also testified 
before a former member of the Board.  As the member of the 
Board is no longer employed by the Board, in October 2005, 
the veteran was offered an opportunity to have another 
hearing but he declined.   

The veteran's representative argues that the veteran provided 
an account of his stressors in sufficient detail to submit to 
the U.S. Armed Services Center for Research of Unit Records 
(CRUR) for confirmation, and that the case should be remanded 
in order to submit this information to the CRUR and to have 
the veteran re-examined for PTSD.  

The Board remanded the case to allow the veteran to add more 
details to his vague report of stressors so that the RO could 
submit such details to CRUR for a meaningful research to 
verify his stressors.  However, the RO did not find that the 
veteran added enough information in terms of substantive 
details to his earlier statements.  On review of the reported 
stressors, the Board finds no reason to disagree with the RO.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).   

Moreover, subsequent to the issuance of the April 2005 
supplemental statement of the case, the veteran submitted 
evidence in August 2005, which, for the most part, is already 
of record.  The veteran also stated that the RO failed to 
obtain VA records that pertain to his ongoing treatment for 
the claimed PTSD and alcohol abuse.  The Board noted that the 
RO has obtained records showing treatment for both disorders 
from the VA facilities mentioned by the veteran.  The veteran 
did not report that these records contain any relevant 
evidence regarding the etiology of his psychiatric disorder; 
therefore, the Board will not remand the case in order to 
obtain these records showing ongoing treatment. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria for service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Service connection for pes planus

The report of the February 1970 examination that was 
conducted prior to the veteran's entrance into service shows 
a diagnosis of pes planus.  There are no other findings, 
complaints or diagnoses regarding the feet for the remainder 
of service.

The veteran's feet were evaluated at a VA examination 
conducted in May 2002.  The veteran reported that he always 
had flat feet.  He stated that his flat feet had increased in 
severity over the years.  He was recently diagnosed with 
gout.   The examination was essentially unremarkable.  The 
diagnoses included pes planus Grade II and gout per history, 
asymptomatic.   

A personal hearing was held in December 2003.  The veteran 
stated that he reported a prior history of flat feet at the 
induction examination.  He indicated that he had problems 
with his feet during basic training; however, being young, he 
did not complain.  He stated that he did not seek treatment 
for his bilateral foot problem until 2 years previously when 
he was told he had gout.  

His feet were examined at a VA examination conducted in July 
2004.  The examiner noted the veteran's service and medical 
histories.  The examiner noted on review of the file that he 
was unable to find any treatment for the veteran's feet or 
legs during military service.  Examination revealed pronated 
feet with Grade II pes planus.  In regard to whether there 
was aggravation of his pes planus during service, the 
examiner stated:

Based upon the available evidence of 
record there is simply insufficient 
medical evidence to support any claim 
that his pes planus, which existed prior 
to service, was permanently and/or 
irreversibly aggravated or worsened by 
his period of active service.  There is 
simply no evidence of record to indicate 
otherwise.  In addition, it is noted that 
he did not seek medical attention for his 
feet until approximately 30 years after 
discharge.  He was discharged from the 
service in 1972.  In a hearing before the 
Board of Veterans Appeals on 12/18/03, he 
indicated that he first sought treatment 
approximately two years prior and 
apparently was told that he had gout.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111 38 C.F.R. § 3.304.  
This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The first aspect of this claim to be determined is whether 
pes planus pre-existed the veteran's entry during active 
duty.   In this regard, the entrance examination noted pes 
planus.  Moreover, the veteran has testified that he had flat 
feet prior to entry into service.  Accordingly, based on the 
veteran's history and the service medical record, the Board 
finds that flat feet pre-existed the veteran's entry into 
active duty and the presumption of soundness on entrance is 
rebutted.  

Congenital or developmental flat foot is not a disease or 
injury for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 
4.57.  However, service connection may be granted for any 
permanent increase in the severity of congenital or 
developmental flat feet due to service.  The question now for 
the Board to decide is whether the appellant's pre service 
flat feet increased in severity during service.  As shown 
above, the record contains an opinion as to the etiological 
relationship between the appellant's pes planus and military 
service.  The VA examiner noted that there was no evidence of 
treatment during service.  Furthermore, there is no evidence 
of treatment for his flat feet within a reasonable time after 
service discharge.  The earliest evidence of any treatment 
regarding his feet is in 2001 some 30 years subsequent to 
service discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  This would tend to 
support the supposition that the veteran's feet were not 
permanently aggravated during service.  

The Board places great weight on the report of the VA 
physician's statements, due to the thorough review of the 
appellant's medical history, his discussion of the veteran's 
symptoms, and his expertise.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).  The VA examiner in July 2004 thoroughly considered 
the possibility of the veteran's flat feet being aggravated 
or otherwise related to service, and rejected it based upon 
reasonable medical principles supported by the objective 
evidence.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
appellant's flat feet were permanently aggravated during his 
period of active duty.  The Board finds that the evidence 
clearly and unmistakably shows that the appellant's flat feet 
existed prior to his entry into service and that the 
preponderance of the evidence shows that this pre service 
condition did not permanently increase in severity during 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for flat feet, and the claim 
is denied.  

Service connection for a skin disorder

The service medical records do not show complaints, findings, 
or a diagnosis regarding a skin disorder.

A VA examination was conducted in May 2002.  The veteran 
reported small growths on the shoulders and left lumbar area.  
He stated that they had grown in size.  Further, the growths 
appeared 4-5 years ago.  The examiner noted a cystic growth 
on the right shoulder which he considered was probably a 
small lipoma.  There were also multiple growths in the left 
lateral lumbar area and one on the left shoulder.  They 
appeared to be from "keloid/warty conditions."  The 
examiner commented that they did not appear to be related to 
Agent Orange.  

A personal hearing was held in December 2003.  The veteran 
stated that his skin problems began 15 years previously.  He 
stated further that he decided to apply for benefits after he 
was contacted by someone at the Post Office regarding Agent 
Orange claims.  

A VA examination was conducted in June 2004.  The veteran 
reported his symptoms.  In addition to the growths described 
in the May 2002 VA examination there was a small subcutaneous 
lump at the right shoulder.  There were no changes in the 
previously noted growths.  In reporting the diagnoses, the 
examiner noted a subcutaneous cystic lump located in the 
front and back of the right shoulder.  There were wart/tag 
like skin growth in clusters noted in the lower paralumbar 
area.  The examiner added that the skin growth were unlikely 
to have resulted from active service including Agent Orange.  
He added that these types of growths have not been mentioned 
and are not known to be caused by Agent Orange exposure.  

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as malignant tumors 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

Regarding his Agent Orange claims, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from October 2, 1970, to 
September 31, 1971.  He reports that he was exposed to Agent 
Orange during his service in Vietnam.  

Significantly, however, lipomas and warts, are not on the 
list of the presumptive diseases as set forth above, and were 
not manifested until many years after service.  Accordingly, 
the Board concludes that the claims for service connection 
may not be granted via the Agent Orange presumption or the 
chronic disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

In this regard, there was no evidence of a skin disorder 
during service.  Furthermore, the first competent medical 
evidence of warts or lipoma was many years after service.  As 
noted, this delay is evidence against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Still further, the Board notes that the 
record does not contain any medical opinion which relates 
these disorders to the veteran's military service.  In fact 
the only competent medical evidence of record is to the 
contrary.  The only opinion of record that relates the 
current disorders to service is that of the veteran.  As a 
layperson, however, he does not have the medical expertise to 
conclude that there is an etiological relationship between 
his skin disorders and military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that the skin disorders are 
of service origin; were manifested within a year after 
service; or are related to service.  

Service connection for PTSD

The service medical records do not show complaints, findings, 
or diagnosis regarding a psychiatric disorder.

A VA PTSD examination was conducted in May 2002.  The 
examiner noted the veteran's service, social, employment, and 
medical histories.  The examiner noted that the veteran 
reported very few combat stressors.  He did report that some 
friends were killed but before he was in Vietnam.  He saw 
body bags on an airplane.  He did have guard duty but no 
active hand to hand combat.  When asked about stressors he 
mainly spoke of the way he was treated by fellow service 
members.  He described interracial problems.  It was also 
noted that currently he was drinking 10 beers a day.  

The examiner noted that he saw very little indication of any 
significant PTSD symptoms.  He pointed out that the veteran 
did not think about Vietnam except in terms of the way he was 
treated.   He did not have significant nightmares, 
flashbacks, or intrusive thoughts.  The diagnosis was 
dysthymic disorder, rule out psychotic features.   

In a statement received in January 2003, the veteran reported 
that when he arrived in Vietnam he saw burnt out land that he 
later found out was Agent Orange.  He saw a stack of bodies 
in the hangar.  This was traumatic and stressful because high 
school friends had been injured or killed in Vietnam before 
he arrived.  On the night of his arrival in Vietnam there was 
a fire fight outside the perimeter.  He also reported that 
someone threw a hand grenade into a lieutenant's office 
because he had written too many Article 15s.  In another 
incident, while on guard duty, there was suspicious movement 
and when he was unable to get permission to "lock and load, 
"he and the remainder of his unit started shooting.  He also 
indicated that he found it very stressful that a fellow 
service member fell asleep while they were on guard duty.  
Furthermore, the rampant use of drugs by other soldiers also 
increased his stress.  

A personal hearing was held in December 2003.  The veteran 
reported that he had been receiving psychiatric care for the 
previous 3 years.  He reported his stressors which included 
seeing black body bags, being near a fire fight near the 
perimeter, witnessing incoming fire, and spotting unusual 
activity while on guard duty. 

The record contains VA outpatient records that date between 
2001 and 2005, which show treatment for variously diagnosed 
psychiatric disorders including PTSD, depression and 
substance abuse.  A July 2002 outpatient record from the 
Biloxi, Mississippi, VA medical center notes that in 
reporting his service history, the veteran admitted that he 
was not in actual combat.  

In a statement received in January 2005, the veteran, in 
essence, repeated his reported stressors.  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The question before the Board is whether the veteran 
currently has PTSD, and if so, whether it is related to an 
in-service stressor(s).  

In this case, the veteran has been diagnosed with PTSD.  VA 
outpatient records include diagnoses of PTSD.  However, in 
reviewing the medical records from the physicians who have 
diagnosed PTSD, it appears that the physicians' diagnoses are 
based on the veteran's recitation of experiences during 
military service in Vietnam that have not been verified.  A 
December 2003 VA outpatient report shows that the veteran 
reported that he was in actual combat.  In that regard, the 
Court has determined that medical evidence is inadequate 
where medical opinions consist of general conclusions based 
on history furnished by the appellant and on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Infantryman Badge, 
or other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
Service administrative records relate that he served in the 
Republic of Vietnam from October 2, 1970, to September 31, 
1971.  He received the National Defense Service Medal, 
Vietnam Service Medal with 2 bronze service stars, and the 
Vietnam Campaign Medal.  His duty in Vietnam was subsistence 
storage specialist.  He served with the companies B and C USA 
Depot Long Binh USARPAC.  His campaign involvement was listed 
as "unnamed campaign."  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); see also VA Adjudication Procedure 
Manual M21-1, Part VI,  11.38.

In regard to the veteran's reported stressors (being under 
attack, witnessing body bags, and being on guard duty 
observing unknown suspicious activity), his statements have 
not been verified.  The RO determined that the veteran's 
statements were insufficient in detail to permit the CRUR to 
corroborate.  His statements were general in terms and he did 
not provide specific names of casualties witnessed; names, 
dates and places of specific situations where he witnessed 
casualties; or dates, names or places of specific campaigns 
or battles which placed him in imminent danger.  Therefore, 
the Board finds that that his statements are of limited 
probative value.

Accordingly, the Board finds that, as to the veteran's 
claimed in-service stressors, the veteran's service personnel 
records and service medical records are negative for any 
corroborating or supportive evidence of such stressors.  
Instead, the Board notes that the veteran's service personnel 
records and service medical records are unremarkable.  
Furthermore, all of the veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  As the claimed stressors are not 
combat-related, there must be some evidence, other than the 
veteran's account, to verify the stressor.  "There must also 
be evidence establishing the occurrence of the stressor[; 
and] an opinion by a mental health professional based on a 
post service examination of the veteran cannot be used to 
establish th[is]."  Cohen, at 145.  See also Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  Consequently, the 
Board finds that the record does not contain credible 
supporting evidence that the claimed inservice stressor 
actually occurred as contemplated by the Court in Cohen.  

With respect to his learning of the death of friends before 
he went to Vietnam, no VA examiner has found that this 
qualified as a sufficient stressor to produce PTSD.  The 
Board points out that while there are diagnoses of PTSD, the 
veteran's VA treating physician did not provide a basis for 
the PTSD diagnosis, let alone point out the stressors that 
fit the criteria necessary for a diagnosis.  The VA examiner 
who considered this stressor diagnosed a condition other than 
PTSD.  The Board places great weight on the May 2002 report 
of the VA examiner, due to the thorough review of the 
appellant's medical history, his discussion of the veteran's 
stressors, and his expertise.  See Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 
146 (1993).  He thoroughly considered the significance of the 
reported stressors and rejected a diagnosis of PTSD based 
upon reasonable medical principles.  There is not sufficient 
evidence to establish a link, by medical evidence, between 
the veteran's current diagnosis of PTSD and an inservice 
stressor.  Therefore, the preponderance of the evidence is 
against a claim for service connection for PTSD.  




ORDER

Service connection for flat feet is denied.

Service connection for a skin disorder (to include warts and 
lipomas) claimed as due to herbicide agents used in Vietnam 
is denied.

Service connection for PTSD is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


